DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 04/22/2021, has been received, considered and made of record.
Response to Arguments
Applicant’s arguments, filed on 04/22/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the rejection. Accordingly, the rejection of claims 1-15 has been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches: “the URL includes an IP address of the electronic device, the browser is configured to receive a Hypertext Markup Language (HTML) file from the server system, the HTML file includes the predetermined URL and the parameter that designates the scan setting.”
Claims 2-5, 9-12 and 14 are allowed based on their dependency on claim 1.
With respect to claim 6, Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which the URL includes an IP address of the electronic device, the browser is configured to receive a Hypertext Markup Language (HTML) file from the server system, the HTML file includes the predetermined URL and the parameter that designates the print setting.”
Claims 7-8 and 13 are allowed based on their dependency on claim 6.
With respect to claim 15, the same reasons for allowance provided for claims 1 and 6 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675